UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF S P E C I A L E D U C A T I O N AND REHABILITATIVE S E R V I C E S

JAN
2002
18 1 8

Dear
This letter is in response to your letter dated May 13,2001, to Dr. JoLeta Reynolds of the
Office of Special Education Programs (OSEP) regarding media attendance at
individualized education program (IEP) meetings. Your letter also requests that OSEP
investigate the Fresno Unified School District (FUSD) for violations of the Individuals
with Disabilities Education Act (IDEA). I apologize for the delay in responding.
With respect to your concerns as to whether members of the news media may attend IEP
meetings, neither the IDEA statute nor its implementing regulations specifically address
this matter. However, OSEP provided guidance on this matter to the FUSD in a letter to
Dr. Marilyn Shepherd, of the FUSD Department of Special Education dated July 2, 2001.
A copy of our response is attached to this letter for your review.
As a general matter, OSEP does not perform investigations of local educational agencies
(LEAs). Under the IDEA, each State that accepts IDEA funds is required to develop
policies and procedures, through the State educational agency (SEA), to resolve signed
written complaints filed by individual parents of children with disabilities, other
individuals, or organizations. As part of its general supervisory responsibility under the
IDEA, an SEA must implement complaint resolution procedures in a manner that meets
the requirements of {}{}300.660-300.662. Section 300.661 of the IDEA implementing
regulations specifies the minimum complaint procedures that each SEA is required tO
implement. OSEP, in turn, monitors each State's compliance with these requirements in
its continuous improvement monitoring process. An SEA is required to resolve any
complaint that meets the requirements of ยง300.662.
Thus, your complaint against the FUSD is more appropriately addressed by filing a
signed written complaint with the California State Department of Education, Special
Education Office at this address:
Dr. Alice Parker
Director of Special Education
California Department of Education
428 J Street
P.O. Box 1379
Sacramento, California 95812

400 MARYLAND AVE., .'5 W WASHINGTON, D.C. 20202

Our m i s s i o n is to e n s u r e e q u a l a c c e s s to e d u c a t i o n a n d to promote educational e x c e l l e n c e throughout the Natron.

Page 2
You may access the IDEA statute and regulations via our website at
http://www.ed.gov/offices/OSERS/OSEP/. We hope that this information is helpful. If
you need further assistance, you may contact Dr. JoLeta Reynolds or Troy Justesen at
202-205-5507 at OSEP.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs
Enclosure
CC"

Dr. Alice D. Parker
California Department of Education
Marilyn Shepherd, Ed. D.
FUSD Department Of Special Education

